DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 5, 7-9, 14, 15, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mani 2014/0103685.
Mani discloses the claimed instrument panel assembly including a cross car beam assembly 20 with a driver side support portion 20A, a center stack bracket 28 and a passenger side support portion 20H, where such cross-car beam assembly inherently supports an instrument panel body including a driver side portion, center stack portion and a passenger side portion, respectively.  The instrument panel assembly of Mani also includes a first lower reinforcement bracket spaced from the horizontal member 20 of the cross-bar beam assembly and extending across the passenger side portion of the instrument panel body, a second lower reinforcement bracket coupled to the first lower reinforcement bracket and a vertical reinforcement bracket extending between the horizontal member and the first and second reinforcement brackets, where the reinforcement bracket includes a curved portion proximate a first end coupled to the horizontal member and a second end coupled to the first reinforcement bracket.  See Annotated Figure 3 below. In paragraph [0015], line 2 Mani describes the cross-car beam to be tubular.  Tubular is defined as meaning long, round and hollow. The first end of the first lower reinforcement bracket has an engagement face which is curved, i.e. has a “curved portion”, to match the curvature of the round cross car beam.  The first and second lower reinforcement brackets are coupled by way of a connection bracket shown in annotated Figure 3 below.
Regarding claim 2 note flange indicated in annotated Figure 3 below.  The flange is considered to be “proximate” the second reinforcement bracket as compared to the distance of the flange from the horizontal member.  The second end of the vertical reinforcement bracket is coupled to the flange.
Regarding claim 5, note the upper support bracket extending from the horizontal member proximate the passenger side portion and corresponding plural upper reinforcement brackets coupled thereto as indicated in annotated Figure 3 below.
Regarding claim 7, the “at least one support bracket” is considered to correspond to the second lower reinforcement bracket as applied above with respect to claim 1 and indicated as a “second lower reinforcement bracket” in annotated Figure 3 below.  The “support bracket” is considered to be part of the overall “cross-car beam assembly”.
Regarding claim 8, the at least one support bracket includes first 22A and second 228 outboard support brackets and a central support bracket 28 where the horizontal member extends between the first and second outboard support brackets.  See annotated Figure 3 below.
Regarding claim 9, the lower reinforcement bracket generally extends in a space between the outboard support bracket 228 and the central support bracket 28.


    PNG
    media_image1.png
    751
    983
    media_image1.png
    Greyscale


Regarding claim 14, the second lower reinforcement bracket shown in annotated Figure 3 above is considered to be the claimed “lower reinforcement bracket” and includes an offset (see annotated Figure 3) integral with a central portion.
Regarding claim 15, the claimed lower reinforcement bracket is considered to be the element labelled “first lower reinforcement bracket” in annotated Figure 3 above.
Regarding claim 19, note the forward extending offset shown in annotated Figure 3 above.
Regarding claim 20, the curved portion of the vertical reinforcement bracket is on an upper end thereof and the portion below the upper end is considered to be a “lower portion” integrally coupled to the curved portion as well as to the lower reinforcement at the other end of the vertical reinforcement bracket.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mani 2014/0103685 in view of Joest et al. 5,810,393.
Mani discloses the claimed invention except for the provision of slots in a lower reinforcement bracket.
Joest et al. discloses a support bracket 42 used in association a vehicle dashboard assembly which has slots 44 therein for weight reduction.
It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to provide at least one lower reinforcement bracket of Mani with slots as taught by Joest et al. for decreasing the weight of the assembly which improves gas mileage.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mani 2014/0103685.
Mani discloses a lower reinforcement bracket including a first member (the member labeled “first lower reinforcement bracket” in annotated Figure 3 above) and a second member (the member labeled “second lower reinforcement bracket” in annotated Figure 3 above) which are connected by a bracket which couples the first and second reinforcement brackets (see annotated Figure 2 above).  These brackets appear to be connected by fasteners.
Examiner takes Official Notice that vehicle structural assemblies including interconnected members and brackets are notoriously well known to be connected by way of fasteners or by welding, among other means for connection.
 It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to secure the first member and the second member of Mani by way of welding rather than by the use of fasteners because such manner of connection is well known in the art and is a mere mechanical expedient.

Allowable Subject Matter

Claims 4, 6, 10-11 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The recitation in claim 4 of the vertical reinforcement bracket having opposing feet extending from the second end is not taught nor fairly suggested by the prior art of record.
The recitation in claim 6 of a central support bracket coupled to the first lower reinforcement bracket and the horizontal member, and a plurality of upper brackets at least one of which is coupled with the central support bracket is not taught nor fairly suggested by the prior art of record.
The recitation in claim 10 of the lower reinforcement bracket having an upper edge and a lower edge such that the bracket is C-shaped and opens forwardly is not taught nor fairly suggested by the prior art of record.
The recitation in claim 16 that the upper support bracket extends from a planar surface of the horizontal member and an upper reinforcement bracket is fixedly coupled with the support bracket and extends parallel with the horizontal member is not taught nor fairly suggested by the prior art of record.
The recitation in claim 17 of the lower reinforcement bracket being coupled with the second outboard support bracket and the second central support bracket is not taught nor fairly suggested by the prior art of record.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's 
disclosure.
Merkel 9,457,755 discloses a circular cross-car beam 12 with a bracket 14 with a curved portion connected thereto.
Nakano et al. 9,233,415 disclose a vehicle dashboard support structure having a lower passenger side reinforcement bracket 204.
Isano et al. 6,213,504 disclose an instrument panel which is supported by a cross car beam assembly.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph D. Pape whose telephone number is (571)272-6664. The examiner can normally be reached Monday to Friday 7 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph D. Pape/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



Jdp
12/3/22